ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Xerox Corporation                           )      ASBCA No. 60138
                                            )
Under Contract No. GS-25F-0062L             )
 P.O. No. N00604-10-F-G009                  )

APPEARANCE FOR THE APPELLANT:                      Donald J. Walsh, Esq.
                                                    Wright, Constable & Skeen, LLP
                                                    Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Stephanie Cates-Hannan, Esq.
                                                    Assistant Director

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 1 June 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60138, Appeal of Xerox Corporation,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals